Title: To Benjamin Franklin from Henry Laurens, 24 June 1782
From: Laurens, Henry
To: Franklin, Benjamin


Sir,Lyon June 24th 1782.
In pursuance of the measure which I had the honour of intimating in my last of the 17th. Ulto. I waited on Mr. Adams at Hague and made a tender of my Service in the duty first charg’d upon me by Congress, that of borrowing Money for the Use of our United States, provided I was included and Authoriz’d in the Commission transmitted to him for that purpose, informing him, the original Commission to myself had been destroy’d at the time of my Capture. Mr. Adams did not say whether my Name stood in the subsisting Commission or not, but gave me to understand, that such an arrangement had been made of the business as rendred my attendance or interference unnecessary. As speedily as possible therefore I retired from the Low Countries where I was in extreme bad health and commenc’d the Journey which I am now engaged in, to the South of France, partly for the recovery of health but chiefly for the purpose of visiting my much distress’d friends, a Brother, Sister in Law, and my two Daughters, from whom I have been separated upwards of seven Years. Your Letter of the 25th May which now lies before me had been sent from Bruxelles to Amsterdam, passed by me on the Road and was not return’d in convenient time for me to reply to before I reached this City.

It might be improper and impertinent to trouble you with a detail of reasons weighing with me against acting under the Commission for treating with Great Britain, the following apology which I have transmitted to Congress I hope will be satisfactory.
“On the 10th Instant [May] I receiv’d from Dr Franklin a formal notification of my appointment in the Commission for treating with Great Britain and also a Copy of the said Commission, I left London on the 11th and arriv’d at Ostend on the 15th. from whence I inform’d Doctor Franklin that I declined the honor of that Office but that I should proceed to the Hague.
I might assign various reasons all valid for this determination, the following single consideration I trust will be satisfactory to Congress.
Five persons are nominated in the Commission, not conjunctly but severally and respectively fully empowerd, whence it evidently appears Congress had not in view or expectation, that the whole would act, and certainly it is not necessary, nor would it be beneficial that the whole should act, therefore as there are three of those persons besides myself, and all of superior abilities, upon the Spot, were I to thrust myself in, merely to make a fourth figure, I should feel guilty of a species of peculation, by putting the publick to unnecessary expence, without any well grounded hopes of rendring Publick service.”
Now Sir, after the most mature deliberation, taking also into consideration, all that popular discontent Clamor & censure which you say has ever been attendant upon definitive Treaties, I see no cause for altering my Resolution, Nevertheless had I not been previously engag’d to make this Journey & written to my friends to expect me & had I not too much reason to fear I shall scarcely end it time enough to find my Brother alive, I do assure you Sir, the desire which you express for your seeing me on your own Account would have hastened me to pay my respects to you at Passy, under a previous condition that I should have been as much incog: [incognito] as possible and I will still with great Pleasure wait on you there should you continue to wish it, after I have spent a few days at Vigan en Cevennes and adjusted a plan for the future Conduct of my suffering friends abovemention’d, who reside at that Place,—a Letter under direction to my eldest Daughter Madmoiselle M. Laurens, will find me there, or soon overtake me.
He was a very sensible Man and much of a Gentleman who said, if our hopes were confin’d to this Life, we should of all Men, be most miserable, he was an Ambassador too, the observation is strong but full of encouragement and with proper Modification may be fairly adopted by every honest Man of the diplomatic Corp—probably I had this in contemplation when I promised you should be Blessed, but we may have hopes even in this Life, not confine them to it; popular Clamor and Censure raised with out Foundation soon vanish and leave no record, Wise and discerning Men will give just applause to Virtuous servants of the Publick and transmit to Posterity fair Accounts of their faithful and judicious Conduct.— The Circumstances of our Country cry aloud for Peace, I mean taking the Country collectively, and Blessed, here and hereafter with my Will, shall the Men be who are Instrumental in making Peace for her upon honourable terms—the Number whose Duty, being in place, will constrain them to Act is very ample, more would be too many, and let us look at the other side, we shall see the respective dividend of honour, will be larger, than it would have been if shar’d between five or four, but certainly in the latter days of my residence in England the Mouth of every Man who conversed with me was full of Blessed shall be the Peace Makers, which seem’d at that time to flow from the Abundance of the Heart.
It is true Sir, I had some opportunities of conversing with the New Ministers of the Court of London and that I sedulously avoided many more which I might have had, and if they were sincere on their part, I could tell you what were the Sentiments of some of them, and add, that I could not comprehend the metaphysical Ideas of others, who wish’d as it seem’d to me, for somewhat of a connection between Great Britain and America like Platonic Love, something which they mumbled but could not define and which considering their good sense, created a Suspicion of their sincerity. One of the last things which the principal stickler against our Independence, said to me was, “Well Mr. L. if I must part with America it will be with great reluctance, because I think it will not be for her good.” Which I read, “Well Sir, after all, I perceive in the present Circumstances of this Kingdom we must have Peace at any rate, that we cannot obtain it without recognizing the Independence of America, which I have a thousand times sworn never to concede and for aught you know it was the tenure under which I obtain’d my place; but you say, ‘the Peace Bill in its present Shape will prove nugatory and offensive, that Independence must be a Preliminary and an Ultimatum.’ I am sorry you will not be persuaded out of your Notions, believe me they are chimerical and will certainly bring on Confusion and ruin to your Country, why wont you listen to the cordial Admonition of disinterested friends who have been heaping Acts of Kindness upon you, Year by Year, for seven Years past— If you will not be advised you must have your own way, but mark we have forewarned you of consequences &c”— To the best of my Ability I made a reply adapted to the Comment, not to the Text, the former is actually a compound of scraps of different conversations—this is a representation of what I knew of the sentiments of Ministers when I left England, but who can tell what changes may since have been wrought by the Affair in the West Indies; You may be able by this time to form some judgment on that head, I am totally ignorant of what has been doing for many days; the last intelligence I pick’d up, was the City Address, how dextrously and glibly do those Addressors, term that Glorious, which erst they reprobated as unjust, the War with America is the foundation of the extended War, the War with Holland has been a thousand times cursed by them, yet these worthies now vaunt of a Glorious War without exception.— Sir George Rodney’s adventitious Success has absolved him from all the Sins, “wittingly,” “deliberately,” “inhumanly,” “wantonly,” committed at St. Eustatia—the Volunteer determined—Inquisitors of his mal-practices, who enter’d upon their enquiry from “pure motives of Justice and in order to wipe out a stain upon national Character” have adjourned the Inquest, sine die, and are become his Panegyrists—notwithstanding all this, I believe that moral honesty and disinterested Patriotism still subsists in the breasts of Individuals, but who will dare to promise for the faithfulness of New or Old Ministers and publick Bodies of Men,—in a word the little knowledge which I might have had of the sentiments of the New Ministry on the 11th. of May was all effaced by the appearance of the Gazette Extraordinary about nine days after hence it is clear, I cannot speak to the general point of your enquiry and I presume Congress have given special Instructions respecting Commerce, Fisheries Boundaries &c for the guidance of the acting Commissioners.
Certainly Lord Shelburne made no Stipulation respecting Exchange in return for my enlargement; but it is equally true, that His Lordship has it from under my hand, of dates previous and subsequent to my discharge, that an adequate return would be made and also that his Lordship intimated to me, that the discharge of Ld. Cornwallis in return would be generous and acceptable, he did not say an exchange was expected, but I much misunderstood His Lordship If he did not mean it. About the time of my enlargement, there appeared rather a glaring display of comingness and liberality, nothing that I propos’d for the Exchange and return to America of our fellow Citizens, Prisoners at Portsmouth & Plymouth was objected to, there was a general chearful acquiescence, and I left that Business in the fairest way under the auspices of our active friend Mr. Hodgson, nevertheless I understood that returns were to be made in Exchange for those Prisoners, altho’ I knew of no express stipulation, having refer’d the executive part to our said friend but ’tis not to be doubted that an agreement for a fair Exchange was made, now certainly if a Cartel is fix’d for the Exchange of Men who were esteem’d only at the rate of “deluded Subjects,” a proper return for the enlargement of one who was accounted by Ministry, “a, or the, most heinous offender” as Lord Hillsborough was pleased to stile him, is expected—otherwise will not the frank discharge of the latter wear the aspect of a Bribe? and I dont know but it might at first have been so projected, it is my wish to view it in a more favourable light and to cancel the debt without delay. Before I went to meet Mr. Adams in April Lord Shelburne knew that I was appointed in the Commission to treat with Great Britain and had offer’d me an unconditional release which as I have heretofore said, I refus’d to accept, nor did the discharge, such as it is, come to me, until I had declar’d to His Lordship through Mr. Oswald that I would surrender myself to the Court of King’s Bench then sitting, in order to acquit my Bail and would submit my Body to the disposal of the Court. Upon the whole I think Congress are in Honour bound to make an adequate return in Exchange for me, and that the British Court expect such a return will be made, the adequacy Congress have been pleas’d to settle at the Rate of a Lieutt.-General and by their own management, as it appears to me, they have now only one of that Rank to offer, admit therefore that some other arrangement relative to Lord Cornwallis’s Exchange shall have been made in America, no other inconvenience can result but that of our remaining unavoidably indebted for my Exchange which will neither hurt Lord Cornwallis, nor in such Case, the subject against whom it is propos’d to set his Lordship, but if no arrangement has been made there, we shall by discharging Lord Cornwallis perform an act of Justice and please all Parties; and I am very well satisfied from the tenor of several conversations with his Lordship he will think himself effectually discharged under our joint declaration or your own singly. I have written to Congress on this subject as follows.
“Within a day or two after the British Ministry had determin’d against accepting Lieutt. General Burgoyne in Exchange for me an enquiry was made of me [in the Tower] from them as I believ’d, whether Doctor Franklin had power to Exchange Lord Cornwallis for me, to which I could give no positive Answer and there the subject dropped.
Lord Shelburne before I had been to visit Mr. Adams propos’d to grant me a full and unconditional discharge, I replied to his Lordship that I dared not accept of myself as a Gift, that Congress would make a just and adequate return for my enlargement, that having once offer’d a British Lieut-General in Exchange for me, I was under no doubt they would give for my reason [ransom] an Officer of the same Rank and I have reason to believe that after my refusal to accept the Gift His Lordship understood and expected that such a return would be made altho’ from the nature of my Commitment, it was pretended, he could not formally enter into a stipulation therefore immediately after receiving the discharge I writ to Dr. Franklin and solicited his concurrence for discharging Lt. General Lord Cornwallis, hitherto I have not received the Doctor’s answer, should he concur in my opinion and join in the necessary Act for that purpose, I trust we shall receive the approbation of Congress.”
From former transactions I take it for granted you are authoriz’d by Congress to make Exchange for Prisoners in general, that under that authority you would readily have consented to Exchange a British Seaman or Soldier in your possession for Mr Laurens, provided the British Ministry would have accepted of such consideration, the difficulty on your Part was, in what Rank to class him, this was solv’d by Congress, when they were pleas’d to ascertain that of a Lieutt. General or the highest value they were possess’d of, and to name the particular Officer to be set against me; while the intended Exchange was in a course of negotiation, Congress, possibly for good reasons, dispose of that Officer in another way, but leave one of equal Rank to serve the purpose first in view—the general power of Exchange still resides in you, the Rank for Exchange is adjusted by Congress, the Offer of Lord Cornwallis is acceptable to the other Party, I therefore think, with great deference to your better Judgement, there does not remain the Shadow of a doubt that you are authoriz’d, if authoriz’d to work any Exchanges, to Exchange any British Lieutt General for me and that a clause of reservation is altogether unnecessary— “But Lord Shelburne mention’d nothing of an Exchange expected for you.” True, His Lordship did not expressly mention an expectation, but I know that after my refusal to accept the intended munificent Gift, His Lordship did expect, & that he does expect a proper return in Exchange. I believe he expected it even when he offer’d the Gift, and I make no doubt but at this moment he wonders at our delay. I submit my reasoning to you, determine as you may on that point, you will clearly perceive “what I think best.” I much regret that I have not been able to explain myself in few words, and finally, under the encouragement which you have been pleas’d to give me, I request you will compleat my Exchange by discharging Lord Cornwallis from the Obligations of his Parole as speedily as possible, the Act you may still say is ex post facto, but a proper Whereas and the acceptance of the other Party will make the whole smooth and I am secure we shall incurr no displeasure at Home. Until this is done I shall feel myself in a more irksome state, than I should have been in, had I been enlarg’d upon my Parole, and shall be under continual fear that one day or other there will be diabolically trump’d up against me, an imputation of having been discharged under a Pardon, and I declare that if from casualties, there hereafter should appear a necessity for my acting under the Commission for Treating with Great Britain I should hold myself unqualified until my Exchange was fairly and fully liquidated. You certainly judge right Sir, “We have no Authority,” the Business rests, as far as, I know, with yourself alone and with you I ought to leave it, my Offer to join in the Act was made before I had been necessitated to consider the Case so fully, and was indeed intended, however improperly, as a kind of guarantee or “defendit Numerus.”
The Bishop of St. Asaph is a good Man, he deserves the highest acknowledgements of our Country, and will always be spoken of by me in particular, in sentiments of gratitude. His Lordship unsolicited held out the offer of relief to me when he believ’d me to be in need.
I must not conclude without thanking you heartily for your repeated tender of a supply of Money. I shall certainly take the liberty of calling on you should there be real occasion, but not before, how can I do so, when you say, what indeed I too well know, that We have already press’d rather too hard upon our Ally and that we shall still want more than can be conveniently spar’d to us? At Bruxelles I accidentally met with and purchas’d a light English Post Chaise at a moderate price which has enabled me to travel these 80 Posts without very much fatigue, the warm weather has restor’d the strength of my Knees and Ankles beyond expectation, I mean to morrow to descend the Rhone par Eau and hope to make the whole intended Journey tolerably easy and to regain health, tis my present design to return to America in the Autumn maugre all hazards, when my plan is fix’d I shall take the Liberty of asking for your Commands being with the highest degree of Respectfulness.
Sir, Your most obedient and most humble servant
Henry Laurens
His Excellcy. Benjamin Franklin Esquire Passy
